Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 July 2022 regarding the rejection of record of Claims 13 and 15 under 35 U.S.C. 103 now incorporated in Claim 11 have been fully considered but they are not persuasive. 
Applicant first argues at page 11 that Harman (US 2009/0212047 A1) does not teach electric cables that are “slidingly mounted into an opening” as required by amended Claim 11. However, as indicated below with respect to 35 U.S.C. 112(b), the specification does not provide any indication as to the structures encompassed by the claimed term “slidingly mounted”. While the instant specification in at least figure 1 shows a winder (33), there is no indication that this structure is related to the “slidingly mounted” limitation regarding the electrical cables. With respect to this feature, instant figure 1 only appears to show that the electrical connection module cable (31) is inserted through a hole in the inclined lower wall (17) such that part of the cable is located inside the container and part of the cable is located outside of the container to pass current from the structures inside the container to an outside of the container. This structure is also appreciated by the electrical wiring (see column 2 lines 17-28) and electrical receptacle or outlet (72) which is intended to do the same (see [0056]). Further, applicant argues in the paragraph spanning pages 11 and 12 that the fairing (90) of Harman is not a part of the cargo box (14). However, these components are clearly intended to be joined together, evidenced by the fact that the edges are flush and the components contained within the fairing are part of the operation and use of the cargo box. Further, there is no indication in the claim that precludes the collective structure formed by fairing (90) and the cargo box (14) from reading on the claimed aircraft container. Furthermore, the electrical receptacle or outlet (72) necessarily requires an opening to serve its function of connecting an external power cable as indicated in [0056].
Next, applicant argues that the electrical receptacle or outlet (72) of Harman cannot read on an electrical outlet port. This is not persuasive because applicant has not addressed the rejection of record, which indicates at page 7 of the office action mailed 14 April 2022 that the primary reference Knepple (US 8203231 B2) teaches the claimed electrical connection output port. It is the examiner’s position that whether the cable is being used to pass current from the energy storage device to an external device thereby powering it or receive current into the energy storage device, the structure of an electrically conductive cable remains the same and in the context of the claim requiring electrical connection from the energy storage device to an external device, these components are analogous. Thus, applying the teachings of Knepple for an electrical connection module that powers an external device with the cable structure of Harman which receives power to charge the energy storage device, the claimed structure is met.
Therefore, the rejections of record are upheld below, incorporating the contents of now cancelled Claims 13 and 15 into the rejection of Claim 11 and addressing new Claims 21-33.

Response to Amendment
In view of the amendments to the preambles of Claims 11 and 18, the rejections of record under 35 U.S.C. 112(b) are withdrawn. However, the amendments introduce new issues under 35 U.S.C. 112(b) presented below.
In view of the amendments to Claims 12 and 13, the objections of record to these claims are withdrawn. However, the amendments introduce a new claim objection presented below.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
Replacement drawings, particularly figure 1, were received on 14 July 2022. These drawings are acceptable. Accordingly, the objection of record to the drawings is withdrawn.

Specification
A replacement specification, particularly the abstract, was received on 14 July 2022. This abstract is acceptable. Accordingly, the objection of record to the specification is withdrawn.

Claim Rejections - 35 USC § 112
Claims 11-12, 14, 16-19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 11, the claim recites in the preamble, “a mobile generator system for generating electrical energy, notably for an aircraft” (the italicized portion representing an intended use of the mobile generator system) and later in the claim refers to “the aircraft”. These recitations are unclear as to whether the claim positively requires an aircraft.
Additionally, regarding Claim 11, the claim recites “the electrical cable being slidingly mounted into an opening formed in said inclined lower wall”, which is unclear because the meaning of “slidingly mounted” is not defined by the specification and it is not clear what structures the scope of this feature would encompass. While the instant specification at [0053] indicates that “as illustrated in figure 1, the electric cable 31 is slidingly mounted in a first opening 171 formed in the inclined lower wall 17”, this is the only recitation in the instant specification referring to the “slidingly mounted feature, and figure 1 does not provide any additional clarity as to what causes cables to be “slidingly mounted”. The examiner recognizes that figure 1 shows a winder (33), but the specification does not link the “slidingly mounted” feature with the winder and the claim does not require the structure of the winder.

Claim Objections
Claims 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
Claims 11-12, 14, 16, 21, 23, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Knepple (US 8,203,231 B2), in view of Harman (US 2009/0212047 A1), both of record.
Regarding Claims 11-12, 14 and 27, Knepple teaches a mobile generator system for generating electrical energy (power supply system, see abstract and figure 1), notably for an aircraft (see column 1 lines 16-19), said generator system comprising: at least one dioxygen source (liquid oxygen tank 4); at least one dihydrogen source (liquid hydrogen tank 3); at least one fuel cell (fuel cell 2), connected to said dioxygen source and said dihydrogen source, configured to generate electrical energy from dioxygen and dihydrogen (see column 3 lines 44-53 regarding the fuel cell and tanks as well as the power supplied by the fuel cell), said generator system comprising an aircraft container adapted to be transported in the aircraft (see column 4 lines 7-24 indicating that the system may be a trolley designed as a galley container or a standardized baggage or cargo container and Claim 1 indicating the invention is drawn to a method of providing power in a commercial aircraft), and wherein said dioxygen source and said dioxygen source and said fuel cell are mounted within the aircraft container (see figure 1 showing all of these components in the trolley 1), the generator system comprising at least one electrical connection module connected to the fuel cell (control and monitoring unit 6), the electrical connection module comprising an electrical connection output port configured to be electrically connected to the aircraft in order to supply the aircraft with electrical energy (docking interface 8, see column 3 lines 63-65 and again column 4 lines 7-24 regarding the fuel cell supplying power to the heating and cooling appliances for the food and drinks that are kept in the galley, the galley lighting, the on-board power supply system, actuating motors for seat ventilation comfort devices, plug sockets for notebooks, and/or other working entertainment equipment which all read on the claimed “aircraft”), the electrical connection module comprising at least one electric cable (electrical wiring as indicated in column 2 lines 17-28) of which a first end is electrically connected to the fuel cell (particularly by way of interface 8, see column 3lines 59-67) and of which a second end is connected to an electrical connection output port (the electrical connection output port reading on the electrical connection point that is necessarily present allowing the fuel cell to power the loads indicated in column 4 lines 7-24). 
Knepple appreciates that although only a trolley (1) is shown in figure 1, the container may instead be a “standardized baggage or cargo container” fitted with the fuel cell system (see column 2 lines 58-62). Knepple does not teach any particulars as to the shape of this container. As such, Knepple does not teach that the aircraft container comprises at least one cutaway defining at least one inclined lower wall, the electrical cable being slidingly mounted into an opening formed in said inclined lower wall.
However, Harman also teaches a modular, standardized cargo container including a power generation component. Particularly, Harman teaches that the container (cargo container 10) includes batteries (66), analogous to the claimed fuel cell and the fuel cell (2) of Knepple and a control panel (98), cables (64) and electrical receptacle or outlet (72) analogous to the claimed electrical connection module and the control and monitoring unit (6) and interface (8) of Knepple. Harman further teaches that the container comprises a lower part, the length of which is shorter than its upper part (“beveled lower surface” described in [0040], see figure 1), the container comprises at least one cutaway defining at least one inclined lower wall (“slope or bevel” indicates in [0067]), the electrical connection module extending into an opening formed in said lower inclined wall (at least electrical receptacle or outlet 72 and cables 64, see figure 3) and the aircraft container is the LD3 type as defined by the ATA (see [0040] indicating the typical LD3 container type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly select a LD3 standard cargo container as taught by Harman for the “standardized cargo container” indicated by Knepple in order to permit loading of the container in the lower deck of the round aircraft fuselage, with the bevel closing matching the internal contour of the fuselage to maximize cargo space (see Harman [0040]). This shape reads on the “at least one inclined lower wall” required by Claim 11, the limitations of Claim 12 and the LD3 type container required by Claims 14 and 27.
Regarding Claim 16, Knepple further teaches that the electrical connection module is connected to a control port of the fuel cell (control and monitoring unit 6, see column 3lines 59-67).
Regarding Claim 21, Knepple teaches a mobile generator system for generating electrical energy (power supply system, see abstract and figure 1) for an aircraft (see column 1 lines 16-19), said generator system comprising: a fuel cell (fuel cell 2) connected to a dioxygen source (liquid oxygen tank 4) and a dihydrogen source (liquid hydrogen tank 3), the fuel cell being configured to generate electrical energy (see column 3 lines 44-53 regarding the fuel cell and tanks as well as the power supplied by the fuel cell), an aircraft container containing the fuel cell, the dioxygen source, and the dihydrogen source and sized and shaped to be transported in the aircraft (see figure 1 showing all of these components in the trolley 1 and see column 4 lines 7-24 indicating that the system may be a trolley designed as a galley container or a standardized baggage or cargo container and Claim 1 indicating the invention is drawn to a method of providing power in a commercial aircraft); an electrical connection module (control and monitoring unit 6) configured to electrically connect the fuel cell to the aircraft to supply the aircraft with electrical energy (docking interface 8, see column 3 lines 63-65 and again column 4 lines 7-24 regarding the fuel cell supplying power to the heating and cooling appliances for the food and drinks that are kept in the galley, the galley lighting, the on-board power supply system, actuating motors for seat ventilation comfort devices, plug sockets for notebooks, and/or other working entertainment equipment which all read on the claimed “aircraft”); the electrical connection module having at least one electric cable (electrical wiring as indicated in column 2 lines 17-28) with a first end electrically connected to the fuel cell (particularly by way of interface 8, see column 3lines 59-67) and a second end electrically connected to an electrical connection output port (the electrical connection output port reading on the electrical connection point that is necessarily present allowing the fuel cell to power the loads indicated in column 4 lines 7-24).
Knepple appreciates that although only a trolley (1) is shown in figure 1, the container may instead be a “standardized baggage or cargo container” fitted with the fuel cell system (see column 2 lines 58-62). Knepple does not teach any particulars as to the shape of this container. As such, Knepple does not teach that the second end and the electrical connection output port are configured to be slidingly pulled away from an opening on an inclined lower wall of the aircraft container that is defined by a cutaway of the aircraft container.
However, Harman also teaches a modular, standardized cargo container including a power generation component. Particularly, Harman teaches that the container (cargo container 10) includes batteries (66), analogous to the claimed fuel cell and the fuel cell (2) of Knepple and a control panel (98), cables (64) and electrical receptacle or outlet (72) analogous to the claimed electrical connection module and the control and monitoring unit (6) and interface (8) of Knepple. Harman further teaches that the container comprises a lower part, the length of which is shorter than its upper part (“beveled lower surface” described in [0040], see figure 1), and that the container comprises at least one cutaway defining at least one inclined lower wall (“slope or bevel” indicates in [0067]), the electrical connection module extending into an opening formed in said lower inclined wall (at least electrical receptacle or outlet 72 and cables 64, see figure 3). Harman also further teaches an analogous electrical connection outlet port (electrical receptacle or outlet 72, see “Response to Arguments section above), wherein an opening in the fairing (90) that is part of the claimed aircraft container accommodates the port and is connected to a storing cavity within the aircraft container (see figures 5 and 6 showing the fairing 90 storing various components such as compressor 74 and electrical controller 96 and more broadly, the container as a whole storing other various components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly select a LD3 standard cargo container as taught by Harman for the “standardized cargo container” indicated by Knepple in order to permit loading of the container in the lower deck of the round aircraft fuselage, with the bevel closely matching the internal contour of the fuselage to maximize cargo space (see Harman [0040]).
Regarding Claim 23, as indicated above with respect to Claim 21, Knepple does not teach the claimed shape of the container. However, Harman further teaches in the cutaway of figure 1 that multiple cargo containers (10) may be employed within the lower cargo bay of a transport aircraft (12). MPEP 2144.04 VI indicates that duplication of parts is a prima facie case of obviousness, and the claim does not preclude the claimed aircraft container from including, for example, two aircraft containers, and as shown in figure 1, when two aircraft containers are placed next to one another, each container reads on all of the claim’s requirements and the collective shape formed by both containers includes a first inclined lower wall (see on the left side of the cutaway portion of figure 1) and a second inclined lower wall (see the right side of the cutaway portion of figure 1), wherein the first and second lower walls are opposed to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly select a LD3 standard cargo container as taught by Harman for the “standardized cargo container” indicated by Knepple in order to permit loading of multiple containers side by side in the lower deck of the round aircraft fuselage, with the bevel closely matching the internal contour of the fuselage to maximize cargo space (see Harman [0040]).
Regarding Claims 28 and 31, Knepple teaches a mobile generator system for generating electrical energy (power supply system, see abstract and figure 1) for an aircraft (see column 1 lines 16-19), said generator system comprising: a fuel cell (fuel cell 2) connected to a dioxygen source (liquid oxygen tank 4) and a dihydrogen source (liquid hydrogen tank 3), the fuel cell being configured to generate electrical energy (see column 3 lines 44-53 regarding the fuel cell and tanks as well as the power supplied by the fuel cell), an aircraft container containing the fuel cell, the dioxygen source, and the dihydrogen source and sized and shaped to be transported in an aircraft (see figure 1 showing all of these components in the trolley 1 and see column 4 lines 7-24 indicating that the system may be a trolley designed as a galley container or a standardized baggage or cargo container and Claim 1 indicating the invention is drawn to a method of providing power in a commercial aircraft); an electrical connection module (control and monitoring unit 6) configured to electrically connect the fuel cell to the aircraft (docking interface 8, see column 3 lines 63-65 and again column 4 lines 7-24 regarding the fuel cell supplying power to the heating and cooling appliances for the food and drinks that are kept in the galley, the galley lighting, the on-board power supply system, actuating motors for seat ventilation comfort devices, plug sockets for notebooks, and/or other working entertainment equipment which all read on the claimed “aircraft”); the electrical connection module having an electric cable (electrical wiring as indicated in column 2 lines 17-28) with a first end electrically connected to the fuel cell (particularly by way of interface 8, see column 3 lines 59-67) and a second end electrically connected to an electrical connection output port to supply the aircraft with electrical energy (the electrical connection output port reading on the electrical connection point that is necessarily present allowing the fuel cell to power the loads indicated in column 4 lines 7-24); wherein the electric cable comprises a communication wire configured to exchange data between the fuel cell and the aircraft (absent any structural difference between the function of the instant electric cable and that which is necessarily present Knepple to power the loads indicated in column 4 lines 7-24, it would be expected that the docking interface 8 described in column 3 lines 59-63 would be capable of exchanging data as claimed).
Knepple appreciates that although only a trolley (1) is shown in figure 1, the container may instead be a “standardized baggage or cargo container” fitted with the fuel cell system (see column 2 lines 58-62). Knepple does not teach any particulars as to the shape of this container. As such, Knepple does not teach that the electric cable is slidingly mounted into an opening formed in an inclined lower wall of the aircraft container that is defined by a cutaway on the aircraft container.
However, Harman also teaches a modular, standardized cargo container including a power generation component. Particularly, Harman teaches that the container (cargo container 10) includes batteries (66), analogous to the claimed fuel cell and the fuel cell (2) of Knepple and a control panel (98), cables (64) and electrical receptacle or outlet (72) analogous to the claimed electrical connection module and the control and monitoring unit (6) and interface (8) of Knepple. Harman further teaches that the container comprises a lower part, the length of which is shorter than its upper part (“beveled lower surface” described in [0040], see figure 1), and that the container comprises at least one cutaway defining at least one inclined lower wall (“slope or bevel” indicates in [0067]), the electrical connection module extending into an opening formed in said lower inclined wall (at least electrical receptacle or outlet 72 and cables 64, see figure 3). Harman also further teaches an analogous electrical connection outlet port (electrical receptacle or outlet 72, see “Response to Arguments section above), wherein an opening in the fairing (90) that is part of the claimed aircraft container accommodates the port and is connected to a storing cavity within the aircraft container (see figures 5 and 6 showing the fairing 90 storing various components such as compressor 74 and electrical controller 96 and more broadly, the container as a whole storing other various components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly select a LD3 standard cargo container as taught by Harman for the “standardized cargo container” indicated by Knepple in order to permit loading of the container in the lower deck of the round aircraft fuselage, with the bevel closely matching the internal contour of the fuselage to maximize cargo space (see Harman [0040]).
Regarding Claim 29, Knepple further teaches that the communication wire is connected to a control port of the fuel cell (control and monitoring unit 6) and the control port is connected to a control panel (see column 3 lines 59-63).
Regarding Claim 30, as there is no claimed structural feature related to how the electric cable and electrical connection output port are configured to be pulled out from the opening as claimed, it would be expected that the control and monitoring unit (6) and docking interface (8) of Knepple would be capable of being pulled out of the container for the purposes of maintenance or repair reading on the claim.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Knepple in view of Harman as applied to Claim 16 above, and further in view of Breit (US 2010/0193629 A1), of record. By the same rationale, claim 25 is also rejected under 35 U.S.C. 103 as being unpatentable over Knepple in view of Harman as applied to Claim 21 above, and further in view of Breit. By the same rationale, claim 32 is also rejected under 35 U.S.C. 103 as being unpatentable over Knepple in view of Harman as applied to Claim 28 above, and further in view of Breit
Knepple further teaches that the generator system includes a module for recovering water generated by the fuel cell (see column 3 lines 63-67 regarding the thermal energy created in the fuel cell in the form of hot water), but Knepple does not teach that said recovery module comprises at least one hydraulic connection output port suited to being hydraulically connected to the aircraft.
However, Breit also teaches an aircraft fuel cell (see figures 1 and 2) and particularly indicates that the by-product water of the fuel cell may be collected from a drain (48) of the fuel cell (24) and stored in a suitable storage container to be used for greywater applications in the aircraft (see [0028]). By definition, “hydraulic” requires liquid moving in a confined space under pressure, which is necessarily present in Breit in order to physically move the water drained out of the fuel cell in the cabin of the aircraft to the indicated storage container in the cargo bay of the aircraft without leaks or backups in the piping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a fuel cell by-product water collection system such as that of Breit in order to reduce or eliminate greywater needs to be carried and stored on the aircraft, resulting in reduced overall weight on the aircraft (see Breit [0028]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knepple in view of Herman and Breit as applied to Claim 17 above, and further in view of Brantley (US 2008/0213638 A1), of record. By the same rationale, claim 24 is also rejected under 35 U.S.C. 103 as being unpatentable over Knepple in view of Herman and Breit as applied to Claim 21 above, and further in view of Brantley. By the same rationale, claim 33 is also rejected under 35 U.S.C. 103 as being unpatentable over Knepple in view of Herman and Breit as applied to Claim 28 above, and further in view of Brantley.
Regarding Claims 18, 24 and 33, Knepple does not teach that the generator system comprises a module for cooling the fuel cell, said cooling module comprising at least one air inlet and an air outlet formed in the aircraft container. 
However, Brantley also teaches a modular container (11) housing a fuel cell (fuel cell stack 20), and includes a cooling module (see figure 1B, particularly the introduction of ambient air by blower 37, heat transfer appendage 46 and subsequent exhaust to the atmosphere, see also [0057], [0066] and [0101]) comprising at least one air inlet (fan 37 moving air through hole in mechanical housing, see [0101]) and an air outlet (exhaust hole or port in mechanical housing, see again [0101]) formed in the aircraft container. Brantley also suggests in [0165] that the fuel cell system should be capable of meeting regulatory standards for commercial aircraft. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a cooling module on the fuel cell container of Knepple in order to the heating requirements of fuel cell (see Brantley [0057]), particularly providing dedicated and controllable cooling of the stack during electrical energy production (see Brantley [0066]) in order to prevent overheating of the fuel cell and damage caused thereby.
Regarding Claim 19, Knepple teaches an assembly of an aircraft comprising an electrical network (electrical network of the aircraft galley or other components indicated in column 4 lines 7-24 including heating and cooling appliances for the food and drinks that are kept in the galley, the galley lighting, the on-board power supply system, actuating motors for seat ventilation comfort devices, plug sockets for notebooks, and/or other working entertainment equipment) and at least one generator system (fuel cell 2 and related components shown in figure 1 as indicated above with respect to Claim 18), the electrical connection output port of the generator system being connected to the electrical network of the aircraft (see again column 4 lines 7-24 regarding electrical connection between the fuel cell 2 and systems of the aircraft).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Knepple in view of Harman as applied to Claim 21 above, and further in view of Troufflard (US 2019/0312381 A1), newly cited.
As indicated above with respect to Claim 21, Knepple does not teach the claimed storing cavity. As such, Knepple also does not teach a winder for the electric cable. 
However, Troufflard also teaches an electric vehicle (see particularly figures 10A-10C) where an electrical cable is provided from the vehicle to an exterior of the vehicle by a connector. Troufflard particularly teaches that the vehicle itself may include a winder for a second connector (see [0107]) or that the first connector located on an exterior portion of the vehicle may include a winder (see [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a winder for the electric cables in order to form a unit that can easily be transported and therefore easily moved (see again Troufflard [0109]), which would be particularly useful in the modular fuel cell assemblies of Knepple and Harman.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Knepple in view of Harman and Breit as applied to Claim 25 above, and further in view of Akaboshi (US 2016/0221433 A1), newly cited.
As indicated above with respect to Claim 25, Knepple does not teach the claimed hydraulic connection. As such, Knepple also does not teach that the hydraulic connection output port is connected to a flexible pipe, said flexible pipe being configured to be wound and unwound.
However, Akaboshi also teaches a fuel cell aboard a vehicle (see figure 1), and further teaches that the exhaust pipe of the fuel cell (100, 100A, 100B) is flexibly mounted such that the mounting angle is freely changeable as a result of a flexible piping joint, reading on the claimed winding and unwinding depending on which direction the joint is oriented around when it is bent as described in [0079]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when modifying Knepple with Breit, the drain (48) of Breit would ideally be formed of a flexible joint portion as in the exhaust of Akaboshi to fit the drain in a wider range of spaces within the aircraft, where efficient utilization of cabin and cargo space is critical. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (US 2019/0275907 A1)- teaches an alternative winder structure of an electrical cable and Noh (US 2007/0224465 A1)- teaches that hoses discharging water from a fuel cell are known.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723